DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to the Preliminary Amendment filed 8/7/2016.
Claims 1-20 are pending.
Claims 1-2 and 16 are rejected.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 6/7/2019, 8/7/2019, and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,037,164 in view of claim 1 of U.S. Patent No. 10,318,201.  Exemplary independent claim 1 of the instant application and claim 1 of U.S. Patent No. 10,037,164 and claim 1 of U.S. Patent No. 10,318,201 are shown in the below table, in which similarities are highlighted in bold:
Claim 1 of instant application
Claim 1 of U.S. Patent 10,037,164
Claim 1 of U.S. Patent 10,318,201
1. A device comprising: a flash memory; and a controller that includes a processor, wherein the controller is configured to write to the flash memory and to read from the flash memory; wherein the controller is configured to perform an overwrite operation by performing controller logic without input from a client; wherein the controller is configured to provide an interface to the client that allows the client to specify how to perform the overwrite operation.
1. In a system that includes a flash memory, a method for overwriting a portion of the flash memory, the method comprising:
receiving a write request at a flash memory from a client that includes a write block, wherein the flash memory includes a controller and an external interface, wherein the controller performs write requests that are internal to the system and wherein the external interface allows the client to make a call to the flash memory, wherein the client specifies how to perform the write request in the flash memory via the call to the flash memory received through the external interface,
comparing the write block with a target block in the flash memory; and
overwriting the target block when the comparison indicates that only sets are needed to write the write block to the target block.

1. In a system that includes a flash memory, a method for writing data to the flash memory, the method comprising:
receiving a call from a client to write data to a location in the flash memory, wherein the client specifies in the call how to write the data;
determining whether the location can be overwritten;
overwriting the location when the location can be overwritten, wherein the location is overwritten in a manner specified in the call; and
marking the location for erasure when the location cannot be overwritten.


I
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by implementing a technique for overwriting data of flash memory that simply requires setting additional bits of existing data instead of performing both and erasure of existing data and writing of new data.
The Examiner notes that independent claims 2 and 16 are similar to independent claim 1 and are thus rejected using the same references and reasoning, mutatis mutandis, as used in the rejection of independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135